           Case 1:19-cv-00888-CG Document 26 Filed 08/27/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

CHRISTINE PEREA,

                     Plaintiff,

v.                                                            No. CV 19-888 CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.


           ORDER GRANTING STIPULATION TO AWARD ATTORNEY FEES
                 UNDER THE EQUAL ACCESS TO JUSTICE ACT

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion for Attorney

Fees Pursuant to the Equal Access to Justice Act (the “Stipulated Motion”), (Doc. 25), filed

August 21, 2020. The Court, having reviewed the Stipulated Motion under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, finds the Stipulated Motion is well-taken

and attorney fees shall be awarded, made payable to Plaintiff but mailed to Plaintiff’s

attorney in the amount of $3,874.50. See Astrue v. Ratliff, 560 U.S. 586 (2010) (EAJA fees

are paid to the prevailing party, not the attorney).

       IT IS THEREFORE ORDERED that if Plaintiff’s counsel receives attorney fees

under both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel

shall refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575,

580 (10th Cir. 1986).

       IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
